Citation Nr: 0735907	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-22 041	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a left foot and ankle 
disability.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in December 2005 and in March 
2007, when it was remanded for further development.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that the veteran had 
a left foot and ankle disability that preexisted military 
service.

2. Clear and unmistakable evidence shows that during service 
there was no chronic increase in the severity of the 
veteran's preexisting left foot and ankle disability beyond 
natural progression.


CONCLUSION OF LAW

Service connection for a left foot and ankle disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
December 2005 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  January and February 2003, 
December 2005, and March 2007 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  He has 
had ample opportunity to respond/ supplement the record and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), a March 2007 letter informed the 
veteran of disability rating and effective date criteria.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in April 2007.  The 
Board notes that while its March 2007 remand requested the 
examination be by an orthopedic specialist, the examination 
was by a doctor whose specialty is not clear from the report.  
However, the examination report is complete, otherwise 
complies with the remand instructions, and nothing suggests 
that the examiner was not competent to perform the required 
examination and testing.  Cox v. Nicholson, 20 Vet. App. 563, 
569 (2007) (holding that VA may satisfy its duty to assist by 
providing a medical examination conducted by someone who is 
able to provide "competent medical evidence" under 
§ 3.159(a)(1)).  Hence, the Board finds that the RO 
substantially complied with the mandates of its March 2007 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant 
the right to compliance with the remand orders).

The veteran has not identified any pertinent evidence that 
remains outstanding and in an August 2007 statement indicated 
that he had no more information or evidence to submit in 
support of his claim.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A January 2003 certification from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, reflects that 
the veteran's service medical records (SMRs) may have been 
destroyed in a 1973 fire at that facility.  Where a veteran's 
records are destroyed or otherwise unavailable, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  In a March 2003 statement the veteran indicated that 
when he enlisted in the military he had a club foot/ankle; 
that the Army made him special support shoes so he could 
perform his military duties; and that he was treated in the 
summer of 1943 for ankle and foot pain.  A May 2003 NPRC 
certification indicates that alternate medical records for 
the alleged treatment, including Surgeon General's Office 
reports and Sick/Morning reports, could not be located.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  For veterans who 
have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A pre-existing injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.306.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the "correct standard for 
rebutting the presumption of soundness under section 1111 
requires the government to show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service."  The Federal Circuit noted that 
lack of aggravation could be shown by establishing there was 
no increase in disability or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 
(Fed. Cir. 2004).

Temporary flare-ups of a preexisting disorder during service, 
without evidence of a worsening of the underlying condition, 
do not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).  

Congenital defects may not be service-connected as they are 
not diseases or injuries under the law.  See 38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  Service 
connection may be granted for a congenital defect where a 
superimposed disease or injury occurs during service.  
VAOPGCPREC 82-90 (July 18, 1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The record shows (and it is not in dispute) that the veteran 
has a current left foot and ankle disability as January 2003 
x-rays reveal metatarsus primus varus with hallux valgus and 
midfoot and ankle moderate arthritic changes.  On April 2007 
VA examination, the diagnosis was congenital deformity of the 
left foot with arthritis along the mid foot and ankle of a 
moderate to severe nature.

Since the veteran's entrance examination could not be 
obtained, the veteran is entitled to a presumption that his 
left foot was sound on service entrance.  Consequently, a 
finding that the veteran's left foot disability preexisted 
service can only be made if clear and unmistakable evidence 
exists to rebut the presumption of soundness. All of the 
evidence of record pertaining to the veteran's left foot 
disability indicates that it is congenital.  January 2003 and 
June 2006 letters from the veteran's primary care physician, 
Dr. W. G. B., and January 2003 VA treatment records state the 
veteran was born with a congenital left foot and ankle 
disability.  On April 2007 VA examination, the diagnosis 
included congenital deformity of the left foot.  Finally, the 
veteran has also indicated that he was born with a club left 
foot.  Hence, clear and unmistakable evidence shows that the 
veteran's left foot disability preexisted service as it is a 
congenital condition.

The veteran has reported that he experienced symptoms of pain 
in his left foot and ankle during service with activity.  He 
is entitled to a further presumption that his left foot and 
ankle disability was aggravated by his service; and this 
presumption likewise is rebuttable only by clear and 
unmistakable evidence of non-aggravation.  See Wagner, 370 
F.3d at 1096.  The Board finds that the record contains clear 
and unmistakable evidence of non-aggravation.  

The record does not contain any evidence that the veteran's 
congenital left foot and ankle disability sustained a 
superimposed disease or injury during service, to include 
arthritis (on a presumptive basis) to a compensable level 
during his first postservice year.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

On April 2007 VA examination, the veteran reported that prior 
to service he noticed some symptoms of pain across his foot 
and ankle if he ran for long periods of time.  During 
service, the military made him a special boot to support his 
foot and he experienced symptoms of pain with extended 
marching and long hikes, to the point where he would 
sometimes have to stop these activities.  He stated that 
after service he would occasionally feel pain in his left 
foot and ankle, but his symptoms decreased.  His post-service 
employment involved manual labor and working with plywood.  
His symptoms have been getting progressively worse since the 
1980s.  The VA examiner reviewed the veteran's claims file 
and noted an opinion from the veteran's primary care 
physician, Dr. W. G. B., that the veteran's military service 
likely aggravated his club foot condition.  The examiner 
provided the following opinion:

[The veteran] had congenital deformity of the left 
foot and ankle prior to entering the service.  It 
is not clearly described what this deformity was 
but likely involved some sort of variance of club 
foot or vertical talus.  The natural progression 
of such a congenital deformity is to go on to have 
degenerative arthritis of the foot and ankle.  
[The veteran] is now 84 years old and, as 
expected, has developed such arthritic problems.  
Although he might have had some symptoms of 
aggravation while in service, it does not appear 
to have aggravated beyond its natural progression.  
This is also evidenced by his ability to find 
gainful employment in manual labor for many years 
and then, eventually, go into retirement.

I therefore conclude it is less likely as not that 
his current foot and ankle condition is directly 
related to service activities or was aggravated 
beyond its natural progression by service 
activities.

As noted, the veteran's primary care physician, Dr. W. G. B., 
submitted opinions in January 2003 and June 2006.  The 
January 2003 opinion notes that activities during service 
"exacerbated the problems associated with his left foot and 
ankle" and that symptoms have continued to bother him since 
service and have worsened with age.  The June 2006 opinion 
notes that the veteran was born with a congenital club left 
foot and ankle deformity; that the Army provided him with a 
special boot so he could participate in service related 
activities; that he was required to march, run, and even 
sprint while carrying another soldier; and that he 
participated in campaigns in New Guinea and in the invasion 
of the Philippine Islands.  He concluded that "damage to 
[the veteran's] left foot and ankle during his service in the 
U. S. Army contributed to his current disability."  However, 
the opinions from Dr. W. G. B. lack probative value as they 
do not include an explanation of the underlying rationale.  
They do not identify the pathology that reflects an increase 
in severity during service, nor do they sufficiently explain 
whether any increase of symptoms during service was due to 
the natural progress of the disease, or what current 
pathology shown is greater than that which would normally be 
expected for the veteran's congenital left foot condition.  
The record also does not show that Dr. W. G. B. had access to 
the claims file or had the opportunity to review the 
veteran's full medical history as shown in the claims folder.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor in assessing the probative value of a medical 
opinion).  Hence, these opinions have weak probative value as 
they do not provide enough information for the Board to make 
an informed decision regarding the veteran's claim.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding 
that "a mere conclusion by a medical doctor is insufficient 
to allow the Board to make an informed decision as to what 
weight to assign to the doctor's opinion").

In contrast, the April 2007 VA examiner's opinion provides a 
clear rationale for his opinion and he thoroughly reviewed 
the veteran's claims file, including Dr. W. G. B.'s opinions, 
prior to reaching his conclusion.  He agrees that the veteran 
likely had symptoms of aggravation during service, but finds 
that this aggravation was not beyond the natural progression 
of the disability.  In support of this statement, he notes 
that the veteran was employed as a manual laborer for many 
years after service until his retirement.  The examiner 
explained that the natural progress of the disability is 
degenerative arthritis and that "as expected" the veteran 
has recently developed such arthritic problems.  Notably, the 
VA examiner indicated that he reviewed Dr. W. G. B.'s 
favorable opinions; however, he still concluded that the 
veteran's foot and ankle condition was less likely than not 
aggravated beyond its natural progression during service.  In 
light of the foregoing, the Board finds the April 2007 VA 
examiner's opinion is the most probative and persuasive 
evidence in this matter.

The veteran's statements that his congenital left foot and 
ankle condition increased in severity during service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical matters such as whether 
the course of his disability was beyond its natural 
progression.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also VAOGCPREC 67-90 (noting that whether a 
disability is aggravated by service is a "factual, medical 
determination which must be based upon the evidence of record 
and sound medical judgment").

The Board finds that there is clear and unmistakable evidence 
to rebut the presumption of aggravation during service, and 
that the veteran's pre-existing left foot and ankle 
disability was not aggravated by his active service.  
Therefore, the claim must be denied.


ORDER

Service connection for a left foot and ankle disability is 
denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


